DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/18/2022 regarding the rejection of claims 1 and 7 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Cikanek (U.S. 5,450,324) teaches performing the reduction in the regenerative braking torque while the wheels are being driven and not during a coasting mode of the vehicle, however examiner respectfully disagrees. Cikanek teaches a coasting mode of the vehicle (Cikanek: Col. 5, lines 25-29; i.e., if the vehicle is moving 404 and the operator is not demanding brakes 406 and the accelerator pedal is not activated 410, i.e. the vehicle is coasting, then the vehicle is operating in state A requiring regenerative antiskid braking control 408) and as displayed in Figure 6A, the method corresponding to state A results in a reduction in regenerative motor braking torque if the vehicle is unstable such as when the slip value drops below the critical value in Figure 2 (Cikanek: Col. 11, lines 55-57; i.e., the vehicle is unstable through the road surface transition 630, then the reduce regenerative motor torque flag is set 622). Additionally, applicant’s assertion that “driven wheels” are understood as actively being controlled by a driver depressing the accelerator pedal is incorrect. Cikanek describes a method for a front wheel drive vehicle (Cikanek: Col. 12, lines 60-61; i.e., this method described is for a front wheel drive vehicle) and therefore, “driven wheels” are understood as the front wheels while “nondriven wheels” are understood as the rear wheels. Accordingly, reference to “driven wheels” is a reference to the front wheels that are capable of being controlled by the driver and does not mean they are actively being controlled by a driver depressing the accelerator pedal at that moment. Therefore, Brown in view of Cikanek and Mui teaches the limitations as presented in amended claims 1 and 7.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent No. 6691013; hereinafter Brown) in view of Cikanek (U.S. Patent No. 5450324; hereinafter Cikanek), and further in view of Mui et al. (U.S. Publication No. 2012/0133202; hereinafter Mui).
Regarding claim 1, Brown teaches a device for optimizing electrical power (Brown: Col. 5, lines 17-20; i.e., the present invention provides a method and system for continuously adjusting braking between front and rear axles to optimize regenerative energy recovery while maintaining vehicle controllability) generated by an electric machine (Brown: Col. 4, lines 46-49; i.e., a vehicle system controller (VSC) 46 controls many components in this HEV configuration by connecting to each component's controller) in a coasting mode of a vehicle (Brown: Col. 7, lines 22-25; i.e., a braking force can also be requested by the VSC 46, such as to simulate the engine braking during coast-down of a traditional ICE only vehicle),
the device comprising: a processor (Brown: Col. 4, lines 54-56; i.e., the vehicle controllers have the microprocessor hardware and software to receive and evaluate sensor input and respond according to that input), wherein the processor is configured to:
compare a wheel slip that is present at least one wheel of the vehicle to a predefined threshold value (Brown: Col. 7, lines 41-46; i.e., at step 102, the strategy calculates a longitudinal wheel slip ratio from the difference in wheel speeds and vehicle speed (as described above) and then proceeds to step 104 to make determinations of whether vehicle controllability indicators are within predetermined threshold values; at step 104 in Fig. 2, wheel slip ratio is compared to a predetermined value);
Brown does not explicitly teach iteratively reduce, in a plurality of successive iteration steps during the coasting mode, a total regenerative torque by a reduction amount when the ascertained wheel slip is less than the predefined threshold value.
However, in the same field of endeavor, Cikanek teaches iteratively reduce a total regenerative torque by a reduction amount when the ascertained wheel slip is less than the predefined threshold value (Cikanek: Col. 7, lines 43-51; i.e., as illustrated by curve 202 in FIG. 2, the adhesion coefficient μ decreases as wheel skid λ decreases until a critical value of wheel skid λ*, illustrated as line 210, is surpassed. Beyond this critical skid value λ*, the adhesion coefficient μ increases and the wheel approaches lock-up, shown at 212, which leads to vehicle instability. To regain vehicle stability when a condition of excessive skid exists, regenerative motor braking torque must be reduced; when the wheel slip value drops below the critical value threshold, the regenerative torque is reduced) in a plurality of successive iteration steps (Cikanek: Col. 5, lines 44-47; i.e., when no braking or traction control is required 422, the control system simply returns to FIG. 3 and continues this loop until a state requiring braking or traction control is detected; the process is repeated with multiple iterations while the vehicle is in operation) during the coasting mode (Cikanek: Col. 5, lines 25-29; i.e., if the vehicle is moving 404 and the operator is not demanding brakes 406 and the accelerator pedal is not activated 410, i.e. the vehicle is coasting, then the vehicle is operating in state A requiring regenerative antiskid braking control 408; Col. 11, lines 55-57; i.e., the vehicle is unstable through the road surface transition 630, then the reduce regenerative motor torque flag is set 622; as displayed in Figure 6A, the method for the coasting mode, or state A, results in a reduction in regenerative motor braking torque if the vehicle is unstable such as when the slip value drops below the critical value in Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brown to have further incorporated iteratively reduce, in a plurality of successive iteration steps during the coasting mode, a total regenerative torque by a reduction amount when the ascertained wheel slip is less than the predefined threshold value, as taught by Cikanek. Doing so would allow the vehicle to accelerate to regain traction with the road surface (Cikanek: Col. 7, lines 51-54; i.e., so the driven wheels can accelerate to a speed that allows for the maximum traction between the tire and road surface).
Brown does not explicitly teach iteratively increase, in a plurality of successive iteration steps, the total regenerative torque by an increase amount when the ascertained wheel slip is greater than the predefined threshold value.
However, in the same field of endeavor, Mui teaches iteratively increase the total regenerative torque by an increase amount when the ascertained wheel slip is greater than the predefined threshold value (Mui: Par. 48; i.e., a relatively smaller absolute value of relative wheel slip will result in a desired increase in regenerative braking torque if the absolute value of the relative wheel slip is greater than the predetermined relative wheel slip threshold; if the wheel slip is greater than the threshold, the regenerative torque is increased) in a plurality of successive iteration steps (Mui: Par. 53; i.e., steps 202-224 (or an applicable subset thereof, as may be appropriate in certain embodiments) preferably repeat so long as the vehicle is being operated; the process is repeated with multiple iterations while the vehicle is in operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brown to have further incorporated iteratively increase, in a plurality of successive iteration steps, the total regenerative torque by an increase amount when the ascertained wheel slip is greater than the predefined threshold value, as taught by Mui. Doing so would allow the system to enhance vehicle stability (Mui: Par. 59; i.e., additional regenerative braking may be attained in a greater amount as compared with traditional techniques, and with potentially enhanced vehicle stability).
Brown further teaches wherein the electric machine is operable in a generator mode based on the total regenerative torque (Brown: Col. 3, lines 27-30; i.e., the vehicle has a controller having the microprocessor hardware and software to ... activate a generator motor which varies non-regenerative and regenerative braking in optimum proportions between the front axle and rear axle for maximum energy recovery and vehicle controllability).
Regarding claim 2, Brown in view of Cikanek and Mui teaches the electrical power optimizing device according to claim 1. Brown further teaches wherein the processor is configured to: ascertain, based on absolute values of the reduction amounts or increase amounts ascertained in the individual iteration steps (Brown: Col. 8, line 65 - Col. 9, line 1; i.e., the above equations are an implementation of a simple proportional-integral-derivative feedback controller based on the assumption that T_regen and T_desired_regen are always positive values), a correction value with which a predefined allowable regenerative torque is corrected (Brown: Col. 8, line 64; i.e., T_regen=T_desired_regen-T_correction; The desired regenerative torque (total) is a function of the regenerative torque (allowable) and the torque correction value);
and ascertain the total regenerative torque based on the corrected allowable regenerative torque (Brown: Col. 8, line 64; i.e., T_regen=T_desired_regen-T_correction; the desired regenerative torque (total) is a function of the regenerative torque (allowable) and the torque correction value).
Regarding claim 4, Brown in view of Cikanek and Mui teaches the electrical power optimizing device according to claim 2. Brown further teaches wherein the processor is configured to determine the total regenerative torque by adding the allowable regenerative torque and the correction value (Brown: Col. 8, line 64; i.e., T_regen=T_desired_regen-T_correction; If rearranged, the desired regenerative torque (total) equals the regenerative torque (allowable) plus the torque correction).
Regarding claim 5, Brown in view of Cikanek and Mui teaches the electrical power optimizing device according to claim 2. Brown further teaches wherein the allowable regenerative torque is determined as a function of various driving state variables (Brown: Col. 8, lines 54-60; i.e., the closed loop control of tire slip angle, alpha, using regenerative braking torque, T_regen, can be implemented as follows: T_correction_r=max(kp*(alpha-alpha_target)+kd*alpha_dot, 0), where kp and kd are calibratable values; the various driving state variables are tire slip angle and its time derivative in this example embodiment).
Regarding claim 6, Brown in view of Cikanek and Mui teaches the electrical power optimizing device according to claim 1. Brown further teaches wherein the processor is connected to a control electronics system that is configured to control the electric machine (Brown: Col. 4, lines 47-56; i.e., a vehicle system controller (VSC) 46 controls many components in this HEV configuration by connecting to each component's controller; The vehicle controllers have the microprocessor hardware and software to receive and evaluate sensor input and respond according to that input).
Regarding claim 7, Brown teaches a method for optimizing electrical power (Brown: Col. 5, lines 17-20; i.e., the present invention provides a method and system for continuously adjusting braking between front and rear axles to optimize regenerative energy recovery while maintaining vehicle controllability) generated by an electric machine (Brown: Col. 4, lines 46-49; i.e., a vehicle system controller (VSC) 46 controls many components in this HEV configuration by connecting to each component's controller) in a coasting mode of a vehicle (Brown: Col. 7, lines 22-25; i.e., a braking force can also be requested by the VSC 46, such as to simulate the engine braking during coast-down of a traditional ICE only vehicle),
the method comprising: comparing a wheel slip that is present at at least one wheel of the vehicle to a predefined threshold value (Brown: Col. 7, lines 41-46; i.e., at step 102, the strategy calculates a longitudinal wheel slip ratio from the difference in wheel speeds and vehicle speed (as described above) and then proceeds to step 104 to make determinations of whether vehicle controllability indicators are within predetermined threshold values; at step 104 in Fig. 2, wheel slip ratio is compared to a predetermined value);
Brown does not explicitly teach iteratively reducing, in a plurality of successive iteration steps during the coasting mode, a total regenerative torque by a reduction amount when the ascertained wheel slip is less than the predefined threshold value.
However, in the same field of endeavor, Cikanek teaches iteratively reducing a total regenerative torque by a reduction amount when the ascertained wheel slip is less than the predefined threshold value (Cikanek: Col. 7, lines 43-51; i.e., as illustrated by curve 202 in FIG. 2, the adhesion coefficient μ decreases as wheel skid λ decreases until a critical value of wheel skid λ*, illustrated as line 210, is surpassed. Beyond this critical skid value λ*, the adhesion coefficient μ increases and the wheel approaches lock-up, shown at 212, which leads to vehicle instability. To regain vehicle stability when a condition of excessive skid exists, regenerative motor braking torque must be reduced; when the wheel slip value drops below the critical value threshold, the regenerative torque is reduced) in a plurality of successive iteration steps (Cikanek: Col. 5, lines 44-47; i.e., when no braking or traction control is required 422, the control system simply returns to FIG. 3 and continues this loop until a state requiring braking or traction control is detected; the process is repeated with multiple iterations while the vehicle is in operation) during the coasting mode (Cikanek: Col. 5, lines 25-29; i.e., if the vehicle is moving 404 and the operator is not demanding brakes 406 and the accelerator pedal is not activated 410, i.e. the vehicle is coasting, then the vehicle is operating in state A requiring regenerative antiskid braking control 408; Col. 11, lines 55-57; i.e., the vehicle is unstable through the road surface transition 630, then the reduce regenerative motor torque flag is set 622; as displayed in Figure 6A, the method for the coasting mode, or state A, results in a reduction in regenerative motor braking torque if the vehicle is unstable such as when the slip value drops below the critical value in Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brown to have further incorporated iteratively reducing, in a plurality of successive iteration steps during the coasting mode, a total regenerative torque by a reduction amount when the ascertained wheel slip is less than the predefined threshold value, as taught by Cikanek. Doing so would allow the vehicle to accelerate to regain traction with the road surface (Cikanek: Col. 7, lines 51-54; i.e., so the driven wheels can accelerate to a speed that allows for the maximum traction between the tire and road surface).
Brown does not explicitly teach iteratively increasing, in a plurality of successive iteration steps, the total regenerative torque by an increase amount when the ascertained wheel slip is greater than the predefined threshold value.
However, in the same field of endeavor, Mui teaches iteratively increasing the total regenerative torque by an increase amount when the ascertained wheel slip is greater than the predefined threshold value (Mui: Par. 48; i.e., a relatively smaller absolute value of relative wheel slip will result in a desired increase in regenerative braking torque if the absolute value of the relative wheel slip is greater than the predetermined relative wheel slip threshold; if the wheel slip is greater than the threshold, the regenerative torque is increased) in a plurality of successive iteration steps (Mui: Par. 53; i.e., steps 202-224 (or an applicable subset thereof, as may be appropriate in certain embodiments) preferably repeat so long as the vehicle is being operated; the process is repeated with multiple iterations while the vehicle is in operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brown to have further incorporated iteratively increasing, in a plurality of successive iteration steps, the total regenerative torque by an increase amount when the ascertained wheel slip is greater than the predefined threshold value, as taught by Mui. Doing so would allow the system to enhance vehicle stability (Mui: Par. 59; i.e., additional regenerative braking may be attained in a greater amount as compared with traditional techniques, and with potentially enhanced vehicle stability).
Brown further teaches wherein the electric machine is operable in a generator mode based on the total regenerative torque or the variable (Brown: Col. 3, lines 27-30; i.e., the vehicle has a controller having the microprocessor hardware and software to ... activate a generator motor which varies non-regenerative and regenerative braking in optimum proportions between the front axle and rear axle for maximum energy recovery and vehicle controllability).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Cikanek and Mui and further in view of Mikami et al. (U.S. Patent No. 6549840; hereinafter Mikami).
Regarding claim 3, Brown in view of Cikanek and Mui teaches the electrical power optimizing device according to claim 2, but Brown does not teach wherein the processor is configured to: determine the allowable regenerative torque in a first coasting phase of the vehicle; store the determined allowable regenerative torque; and in a subsequent coasting phase, use the stored allowable regenerative torque as a starting value for correcting the total regenerative torque.
However, in the same field of endeavor, Mikami teaches wherein the processor is configured to: determine the allowable regenerative torque in a first coasting phase of the vehicle (Mikami: Col. 43, lines 11-16; i.e., the regenerative braking torque is calculated according to the front-wheel torque distribution ratio (1-K.sub.tr) and an operator's desired vehicle braking torque represented by the operating amount of the brake pedal 124 or the deceleration value of the vehicle during the coasting run);
store the determined allowable regenerative torque (Mikami: Col. 30, lines 6-10; i.e., the output-torque-range memory means 130, which is provided in the RAM of the hybrid control device 104, for instance, stores data maps representative of a plurality of output torque ranges of the RMG 70 used for limiting the output torque of the RMG 70);
and in a subsequent coasting phase (Mikami: Col. 43, lines 26-30; i.e., the second-motor control means 332 is further adapted to control the RMG 70 during an operation of the brake pedal 124 or during a coasting run of the vehicle, to provide a regenerative braking torque to be applied to the rear wheels 80, 82), use the stored allowable regenerative torque as a starting value for correcting the total regenerative torque (Mikami: Col. 31, lines 8-12; i.e., the output-torque-range selecting means 152 is adapted to select one of the output torque ranges of the RMG 70 stored in the output-torque-range memory means 130, depending upon whether the vehicle is in a starting state, a wheel slipping state or an understeering state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical power optimizing device of Brown to have incorporated the processor being configured to: determine the allowable regenerative torque in a first coasting phase of the vehicle; store the determined allowable regenerative torque; and in a subsequent coasting phase, use the stored allowable regenerative torque as a starting value for correcting the total regenerative torque, as taught by Mikami. Doing so would allow the processor to determine the current state of the vehicle and use stored torque data to select an appropriate output torque range (Mikami: Col. 31, lines 19-27; i.e., the output-torque-range selecting means 152 selects one of the two output torque ranges of the RMG 70 in order to control the output torque of the RMG 70 depending upon the running state of the vehicle, with the four wheels 66, 68, 80, 82).
Regarding claim 8, Brown in view of Cikanek and Mui teaches the electrical power optimizing method according to claim 7, but Brown does not teach wherein the method is interrupted and a different regenerative torque is set when a vehicle stability program is active.
However, in the same field of endeavor, Mikami teaches wherein the method is interrupted and a different regenerative torque is set when a vehicle stability program is active (Mikami: Col. 32, lines 24-29; i.e., in the vehicle turning stability control mode, a suitable braking force is applied to an appropriate one or ones of the left or right wheels without an operation of the brake pedal 124, for controlling the drive forces of the four wheels so as to prevent an excessively understeering or oversteering state of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical power optimizing method of Brown to have incorporated the method being interrupted and a different regenerative torque being set when a vehicle stability program is active as taught by Mikami. Doing so would allow the vehicle to change the regenerative torque setting when the vehicle is a two-wheel driving mode and the vehicle is running in the stability control mode (Mikami: Col. 37, lines 36-41; i.e., the vehicle driving mode is automatically changed from the four-wheel driving mode to the two-wheel driving mode for driving the vehicle with only the front wheels 66, 68, when any wheel speed sensor is defective or when the vehicle is running in the anti-lock braking pressure control mode or vehicle turning stability control mode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661